 134DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAmerican Pacific Concrete Pipe Company,Inc.andGeneralTruckDrivers,Warehousemen andHelpers Union Local 467, International Broth-erhood of Teamsters,Chauffeurs,Warehouse-men And Helpers of America,AFL-CIO.' Case31-CA-10098(E)July 29, 1988SECOND SUPPLEMENTAL DECISIONAND ORDERBY MEMBERS JOHANSEN,BABSON, ANDCRACRAFTOn February 11, 1987, Administrative LawJudge Clifford H. Anderson issued the attachedsecond supplemental decision.The Applicant filedexceptions and a supportingbrief.The GeneralCounsel filedlimited cross-exceptions and an an-swering brief to the Applicant's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.On August 23, 1984,the National Labor Rela-tionsBoard issued a Supplemental Decision andOrder2 in this proceeding denying the Applicant'sapplication for an award under the Equal Accessto JusticeAct (EAJA)on grounds that the Appli-cant's net worth exceeded $5 million. The Appli-cant filed a petition for review with the UnitedStatesCourt of Appeals for the Ninth Circuit,which on April 25,1986, reversed the Board's find-ing that the Applicant was disqualified from anEAJAaward on the basis of its net worth,and re-manded the case for further proceedings on theApplicant's claim.3The Board accepted the court'sremand and,after considering position statementsfrom the Applicant and the General Counsel, onOctober 7,1986, remanded the case to the adminis-trative law judge for a second supplemental deci-sion consistentwith the court's remand.1. In the attached decision,the judge found thattheGeneral Counsel was substantially justified inincluding discriminatee Milton Womack in a back-pay specification and pursuing his claim until shemoved to withdraw his claim from the proceedingson the second day of the backpay hearing. Thejudge concluded that the General Counsel pos-'On November I, 1987, the Teamsters International Union was read-mitted to theAFL-CIO.Accordingly,the caption has been amended toreflect that change.2 271 NLRB 1171.3788 F.2d 586.sessedconflicting evidence concerningwhetherWomack was unable to work because of disabilityduring the backpay period and therefore was justi-fied in refusing to resolve the evidence administra-tively.He therefore recommended that the Appli-cant's application for fees be denied.Contrary tothe judge,we agree with the Applicant that theGeneral Counsel's failure to investigate the disabil-ity issuewas unreasonable,and resulted in hertaking a position that was not substantially justified.The relevantfacts are undisputed.Following aBoard and court adjudication4 that the Applicant,inter alia,unlawfully refused to recallWomack inApril 1980,the parties could not agree on a back-pay figure and a backpay specification issued Sep-tember 23,1983, covering the period from January28, 1981 to September 30, 1982. Womack workedfor the Applicant as a truckdriver until March1979,when he was injured.He was physicallyunable to work until January 1981.In 1983 Womack informed the General Counselthat in January 1981 his physician,Dr. Freedle,signed a release statingWomack was fit to work,afterwhich Womack sought truckdriving jobs butfound none.According to Womack,the releaseFreedle signed was destroyed in a garage fire.Womack later returned to Dr. Freedle's office andobtained another written release,dated June 28,1983,which stated Womack was fit to work begin-ning January 28,1981.5Womack gave this releaseto the General Counsel.By September 2, 1983,however,the Applicant had informed the GeneralCounsel that Womack had been disabled during theentire backpay period,and on September 15, 1983,the Applicant provided a letter renewing this argu-ment and enclosing a February 25, 1982 reportfrom Dr. Freedle to the Applicant's insurance com-pany stating Womack had been unable to work atany time since the 1979 accident and was complete-ly disabled.6The Applicantfurther asserted thatWomack had been receiving disability paymentsfrom its insurer during thebackpay period.The General Counsel concedes that if Womackwas unable to work,he is not entitled to any back-pay.Nonetheless,theGeneral Counsel made noeffort to contact Dr. Freedle in order to resolvethe conflicting evidence in her possession. TheSeptember 23, 1983 backpay specification namedWomack as a claimant entitled to$43,186.79, ex-4 262 NLRB 1223 (1982), enfd. 709 F 2d 1514 (9th Cir 1983).5Although the release bore Dr. Freedle's name on his office letter-head, the judge found that it was apparently signed by someone else be-cause theinitials"ss" had been parenthetically inserted under his signa-ture6 This report was also on Dr. Freedlds letterhead and theinitials "ss"appeared under his signature.290 NLRB No. 22 AMERICAN PACIFIC CONCRETE PIPE COeluding interest; and the General Counsel contin-ued . to pressWomack'sclaimuntil January 31,1984,when at the hearing she withdrew his namefrom the specification without giving a reason.The judge regarded the conflicting reports fromDr.Freedleasdisputedevidence concerningwhether Womack was disabled. The judge held thedisabilityissuewasan affirmative defense andtherefore the General Counsel was under no obli-gation to investigate the disability issue further.Although the evidence in the General Counsel'spossession was indeed "conflicting," it did not re-quire a credibility determination by a judge be-cause the inconsistent medical reports came fromthe same physician-Dr. Freedle. The judge found,and we agree, that the conflict could have been re-solved if the General Counsel had contacted thedoctorandascertained,ifpossible,whetherWomack was disabled during the backpay period.*After the General Counsel learned that Dr. Freedlehad issued reports directly at variance with one an-other and critical to the resolution of Womack'sbackpayissue,she was not substantially justified inrefusing to make a simple inquiry to the one wit-ness whose account could have resolved the con-flict.We conclude that the General Counsel mustat least assessthe information she obtains duringthe investigation and address patent inconsistenciessusceptible to conclusive resolution. In the contextpresented here, this obligation would have beenminimal.Consequently,we find no merit in theGeneral Counsel's position that she was justified inprosecuting the backpay issue because the Appli-cant has the burden of adducing evidence to dis-prove backpay liability.?The judge, in the event the Board disagreed withthe finding that the General Counsel was substan-tially justified in theWomack matter, made condi-tionalfindings concerning the fees and expenses towhich the Applicant is entitled. We agree with thejudge'sdenialof the Applicant's expensesincurredbefore September 23, 1983, when the backpay spec-ification issued, and denial of compensation for theApplicant's costs incurredin anunsuccessful U.S.district court suit in October 1983 to compel pre-hearing discovery.We also agree with the judgethat the attorney's fees shall be limited to $75 anhour. The Applicant'soriginalApplication sought$8845 in fees and $538.59 in expenses; it subse-quently amended the Application for an additional$1682.85 in fees and expenses. The judge noted,7 In view of our adopting the judge's finding that the General Counselcould have resolved Womack's backpay issue merely by consulting DrFreedle,we find it unnecessary to pass on the judge's discussion ofburden of proof in backpay specifications, or his reliance onPhil Schmidt& Son,276 NLRB 1157 (1985), enf denied 810 F 2d 638 (7th Or. 1987)135and we agree, that liquidation of the award wouldnot require a remand because the General Counselbut for the $75 ceiling on attorney fees, the discov-ery lawsuit, and expenses incurred before the back-pay specification issued."We have taken the total claimed fees and ex-penses and reduced them in accord with the abovelimitations.Where it is unclear whether the Appli-cant incurred costs relating to Womack's backpayspecification or the discoverysuit,we have drawnreasonable inferences based on the Applicant'sentry descriptions and the time period in which thefee or expenditure occurred. We will award attor-neys fees of $3086.25, based on the $75-per-hourrate,and expenses of $1456.47, for a total of$4542.72. In addition, the Applicant requests itscosts involved in appealing the judge's decision.We award those expenses as well on the submissionof an adequately documented request.9ORDERThe National Labor Relations Board orders thattheApplicant,American Pacific Concrete PipeCompany, Inc., Los Angeles, California, be award-ed the sum of $4542.72, pursuant to its applicationfor an award under 'the Equal Access to JusticeAct, plus additional fees and expenses incurred inconnection with its appeal of the judge's decision.APPENDIXDate-Service-Time4/22/84Call from Liz Cox re labor matter-.14/27/84Call to Al Bea, discussion re Teamsters prob-lem-.26/3/84Long telephone call(s) to Lloyd and Ownbeyre letter of 5/26/83 of Regional Director; stepsto implement Order; letters to Regional Direc-tor and call to Al Bea re hiring procedures-.810/6/83Review of filed examiners' report call to MissYoung-.610/6/83Various calls to Ms. Young, Rachel NLRB rethe possibility of settlement: calls to Russer &Al Bea-.410/06/838 See attached appendix, which identifies all fees and costs awarded8 The Applicant has requesteda remandto the judge for this purposeWe provisionally deny the request, but if the parties are unable to agreewithin a reasonable period of time concerningthe amountof fees and ex-penses incurred in the instant appeal, the Applicant should submit to thejudge a revised application for costs consistent with this Order 136DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDTravel timeand various appearances in con-nection with Teamster matters-2.511/14/83Review correspondencefrom fieldexaminerMiddletonand NLRBfactual infore back-paycomputation;memorandumtoMr.Bea-.511/15/83Review NLRBproceduresfor subpoena ofwitnesses at hearing;memorandum to Mr. Beare NLRBprocedures-.111/16/83Conference(s)with Mr. Bea re subpoenas andsubpoena duces tecumfor back-pay hearing;prepare application to RegionalDirector rediscriminates;research re federal counterparttostatecustodianof recordsdeposition;memorandum to Mr.Bea re federal proce-dure-1.111/16/83Go over factualinformationfrom NLRB aseach Teamster;memos toAl Bea in each refurther investigation;callAppling-1.111/16/83Conference(s)with Mr. RWRre subpoenas recustodians;claimants amt. call toAppling-.111/17/83Conference with CB re 12/13 Hearing-.211/17/83ResearchwithRWR re subpoena ducestecum-.211/17/83Conference(s)with Mr. Bea re subpoenas forhearing;telephonecall(s) to NLRBre subpoe-na procedures;prepare applicationfor recordcustodians subpoena duces tecum-.611/18/83ConferencewithCarlosBea re variousclaims-.211/21/83Call toAl Bea re Teamstersproblem.211/21/83Call(s) from Rachel Youngre subpoena proce-dures for custodiansof records; instructions resubpoena applications-.211/22/83Final P&O of application for hearing subpoe-nas; letter(s) to RegionalDirectorre applica-tion and issuance-.211/26/83Conference(s)with Mr. Bea hearing re subpoe-nas; telephonecall(s) to NLRBStaff CounselreNLRBprocedure to authenticate records;call(s) to office of Administrative Law Judge,S.F. reNLRB procedure;call(s) toRachelYoung, NLRB Staff Counsel, LA re NLRBprocedures-.611/28/83Telephone call(s) withRachel re issuance ofsubpoenas and presence at hearingof recordcustodians;letter(s)toYoungre telephonecall(s); conference(s)withMr. Bea re issuanceand serviceof subpoenas-.311/29/83Calls to Al, Mussor & Rachel Young-.811/28/83Prepare attachments to subpoenasredocu-ments andrecords;prepare declaration re au-thenticity of records;prepare supplementalap-plicationfor subpoenaduces tecum;letter(s) toRegionalDirectorre subpoena duces tecum;telephone call(s) toRachel Youngre agree-ment of custodians nonappearance at hearing;research re fees tendered to custodians--.611/30/83Review letter(s) fromRachel Young re recordcustodians;telephonecall(s) to Young re sub-poenas;telephonecall(s) toRegionalDirec-tor's officere subpoenas;letter(s) to RegionalDirectorre subpoena delay & hearing continu-ance; prepare cover letter(s) for delivery withsubpoenas;organize attachments to subpoe-nas-.611/30/83Call to Al Bea re Boothly backup check;Womack ditto-.212/1/83Preparationof NLRBsubpoenasfor service;instruct re completion of subpoenas;letter(s) toprocess service re service instructions; tele-phone call(s) to processservice reinstructions;review completed subpoenas-1.412/3/83Prepare declaration of bank operationsofficerretimenecessarytoproduce subpoenadocument(s)-.212/6/83Telephonecall(s) to RegionalDirector Gon-beaux re issuance of subpoena duces tecum;telephone call(s) toRachel Youngre issuanceof subpoena duces tecumout of SF;telephonecall(s) toWalterKentz,NLRB,SF RegionalCounsel re issuance of subpoena duces tecumout of SF;letter(s) to Kintz re request for issu-ance; instruct re letter(s) deliveryand subpoe-na duces tecumpick-up; telephone call(s) withcustodianof records for Dr. Freedle re Wo-mack's records;telephone call(s) from custodi-an of records for Transamerica Real Estate repreparation and deliveryof Craig's records-.612/8/83Telephonecall(s)Rachel Young re continu-ance of hearing; telephone call(s) from recordcustodian,Transamerica Real Estate re Craig AMERICAN PACIFIC CONCRETE PIPE COrecords; instruct re Federal Express Service ofadditional subpoenas for records of Craig andBoothby, letter(s) to posi-serve re subpoenaservice; conference(s) with Mr. Bea subpoenasand hearing continuance-.612/9/83Call re imputations on the back pay specifica-tion-.112/9/83PreparationWomack cross-examination andcallsfromMusser and instructions toMr.Richardson re research "deferral" question1:00-6:00-5.012/9/83Work on preparation of material recieved resubpoenas; telephone call(s) from attorney(s)for Household finance re subpoena; instruct refollow-up to subpoenas served on records cus-todians-. 112/11/83Prepare returned subpoenas for filing withNLRB; complete motion to continue hearing;complete organization of subpoenaed recordsfor use at hearing-. 112/12/83Proofread and correct motion to continuehearing and supporting declarations; telephonecall(s)with attorney(s) for Anaheim Citrus redeclaration showing time needed to producerecords; prepare files re returned subpoenas,NLRB rules etc. for use at hearing-1.012/13/83Telephone conference(s) with Mr. Bea re con-tinuance of backpay hearing, calendar newhearing date-.312/13/83Telephone conference(s) with Mr. Bea' re con-tinuance of backpay hearing, calendar newhearing date-.312/14/83Conference(s) with Mr. Richardson re discov-ery and dictate memo on way home in plane-.312/15/83Telephone call(s) to posi-serve re service onRoland and return of proofs of service for sub-poenas-.312/17/83Work w/ secretary to get insurance co.records w/o subpoenas (12/16) secretarial timeincluded-.512/27/83Instruct re preparation and service of subpoe-nas re Womack's disability claims; review sub-poenas prepared for service-.512/28/83137Telephone call(s) from custodian of records,Occidental Insurance re Womack records-.212/28/83Review Womack's disability claims for Occi-dental Insurance policy number; telephonecall(s) to record custodian for Occidental repolicy number; follow-up letter(s) to custodian;instruct re preparation and service of Rolandsubpoenas; follow-up letter(s) to Tel-Tech rebank account addresses and numbers-1.012/29/83Telephone call(s) to Rachel Young, left mes-sage to call back; review correspondence fromSecurityBankre Boothby records; letter(s) toSecurity re Boothby records; telephone call(s)from Rachel young re stipulation for admissa-bilityof custodian declarations; confirmingletter(s) to Young re stipulation & Womack'ssocial security records-.412/30/83Telephone call(s) to Tel-Tech investigations rebank account search, left message to call back;review records from Pierce National InsurancereWomack; telephone call(s) to Pierce Nation-al, leftmessage to call back; telephone call(s)from Tel-Tech re bank account search-1.81/2/84Womack: work on Pierce, Directors Insur-ance, bank meeting-.31/4/84Telephone call(s) from social security SFbranchdirectorreWomack'sdisabilityrecords; telephone call(s) to Rachel Young reWomack authorization, left message to callback; letter(s) to Young re authorization-1.31/5/84Telephone call(s) from Rachel Young re Wo-mack's social security records-.31/06/84Call from Porky Armenta; and to Neal Carter;various calls to do work that should have beendone 11/16 (memo)-1.01/6/84Telephone call(s) to Manhattan Life, N.Y. reWomack records-.31/9/84Work on declarations of the custodian ofrecords-.31/9/84Telephonecall(s)toManhattan Ins. reWomack records; follow-up letter to Manhat-tan-.41/11/84Call(s)withRachelYoung remeeting toreviewrecordsdeliveredtoNLRB;conference(s)withMr.Bea remeeting with 138DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDYoung; review subpoena file re records deliv-ered to NLRB-.41/12/84Review transcript of 12-13-83 hearingre legalissues which require research-.21/13/84Review correspondence from Rachel young reFoundationalObjectionsAgreement; tele-phonecall(s)toYoung re agreement;conference(s) with Mr. Bea re agreement-.51/16/84Womack; declaration to Safeway Stores re8/82 application by Womack-.31/16/84Telephonecall(s)tobankcustodiansrerecordsofCraig,Boothby andWomack;conference(s) with Mr. Bea re bank records-.21/18/84Womack check decision-.21/18/84Conference(s)withMr. Bea re Womack'sworkers' comp award and Craigs financialstatements-.41/19/84Conference(s) with Mr. Bea re trial brief andissues reburden of proof-.2Date-Description of Charges-Amount10/19/83Telephone time and charges-$ 6.9910/19/83Photocopies-7.6710/29/83Robert W. Richardson out of pocket expenses:parking,mileage, tolls, etc.-.3010/30/83Robert W. Richardson out of pocketexpenses:parking,mileage, tolls, etc.-3510/31/83Robert W. Richardson out of pocket expenses:parking,mileage, tolls, etc.-3811/1/83Robert W. Richardson out of pocketexpenses:parking,mileage, tolls, etc.-.4311/02/83Robert W. Richardson out of pocket expenses:parking,mileage, tolls, etc.-.3011/11/83Richard Idell Airfare to Los Angeles reimbur-sement-hearing of 10/11/83-30.0011/11/83Robert W. Richardson out of pocket expenses:parking,mileage, tolls, etc.-.3811/11/83Telephonetime and. charges-9.6311/16/83Photocopies-2. 1012/5/83Special T Messenger Service-.8812/5/83Federal Express-12.5012/6/83Los Angeles Superior Court filing fee-23.0012/7/83Sonic Air Courier-20.0012/10/83InvestigativeConsultants-Corporate Report-7.5012/12/83Carlos Bea air fare to Los Angeles for trial-35.7512/14/83Telephonetime andcharges-10.3212/14/83Photocopies-8.1312/14/83Telephone time and charges-10.3112/14/83Photocopies-8.1212/14/83Federal Express-3.1212/23/83Federal Express Air Freight-44.7512/23/83Federal Express-12.5012/29/83Federal Express-3.2012/29/83Security Pacific National Bank-9.201/6/84Federal Express-4.001/6/84Federal Express-3.021/6/83TransamericaOccidentalLifeInsurance-12.851/6/83Special TMessengerService-42.631/12/83Federal Express-75.851/12/83Federal Express-15.631/12/83Federal Express-.33Neal Carter and AssociatesPerformed services rendered:Investigation: (29-1/2 hrs. @ $25per. hr.$737.50Mileage:122.80Telephone: (Local & Dist)190.05Steno& Miscellaneous47.50 AMERICAN PACIFIC CONCRETE PIPE CO139Total:$1097.85LaborRelations SpecialistsPerformed services rendered:$75.00Lloyd C. Ownby Jr.Performed services rendered:4-1/4 hrs. @ $75 per. hr.$318.75Rachael Young, Esq.,for the General Counsel.Carlos BeaandRobert Richardson, Esqs. (Bea & Schatz),of San Francisco, California, for the Applicant.SECOND SUPPLEMENTAL DECISIONEqual Access to Justice ActSTATEMENT OF THE CASECLIFFORD H. ANDERSON, Administrative Law Judge.This second supplmental decision follows an Order ofthe United States Court of Appeals for the Ninth Circuitremanding the instant matter for further proceedings todetermine the Applicant's entitlement to an award of at-torneys' fees under the Equal Access to Justice Act, 5U.S.C. § 504 (1982), as amended by Pub. L. 99-80, 99Stat.183 (1985) (EAJA). More particularly the casearose as followsOn 23 July 1982,the Board issued a Decision andOrder' finding American Pacific Concrete Pipe Compa-ny, Inc. (the Applicant) had committed certain unfairlabor practices among which were the discharges of cer-tain individuals including Milton L. Womack. The Appli-cant was ordered to make these individuals whole. TheUnited States Circuit Court of Appeals for the NinthCircuit enforced that decision on 28 April 1983 2 There-after the parties were unable to reach agreement regard-ingthebackpay due certain individuals includingWomack. As a consequence, on 23 September 1983, theRegional Director for Region 31 issued a backpay speci-fication and notice of hearing allegingWomack andothers were entitled to backpay for certain periods. Thebackpay period alleged for Womack spanned the period28 January 1981 to 30 September 1982. The amountsought,excluding interest,was $43,186.79. On 31 Janu-ary 1984, during the hearing on the backpay specifica-tion,counsel for the General Counsel moved to deletefrom the backpay specification all reference to Womackthus abandoning all claims made on hisbehalf.Thismotion was approved by me without opposition on thatdate.3On 1 March 1984 the Applicant filed with the Boardan application for an award of fees and other expensespursuantto the EAJAwith respect to the Womack liti-gation.The Board on 9 March 1984 issued an Order re-ferring the application to me for appropriate action. On'American Pacific Concrete Pipe Co,262 NLRB 1223 (1982)z 709 F 2d 1514 mem (9th Cir 1983)3My supplemental decision concerning the amended backpay specifi-cation with Womack's claim's deleted issued on 22 February 1985 and isnow before the Board on exceptions by the General Counsel and the Ap-plicant29March 1984 the General Counsel filed a motion todismiss the applicationand, on 2 April 1984, the Appli-cant filed an amendment to its application alleging addi-tional expenses On 27 April 1984, 1 issued a supplemen-taldecision dismissingthe ' Applicant's application basedon a determination that under the Board'sRules andRegulations the Applicant was not eligible for an award.On 23 August 1984 the Board affirmed this finding anddenied the Applicant's application 4 On review of theBoard's Supplemental Decision and Order, the UnitedStates Court of Appeals for the Ninth Circuit reversedtheBoard's finding and remanded the matter to theBoardon 25 April 1986.5Thereafter the Board solicited statements of positionfrom theparties.The Applicantsubmitted a statement ofposition dated 27 August 1986 and the General Counselsubmitted a statement of position on 3 September 1986.On 16 September 1986 the Applicant submitted a re-sponse to the General Counsel's statement of positionOn 7 October 1986 the Board by supplemental order re-manding proceedings to the administrative law judge re-manded the matter to me for further proceedings as nec-essary to determine the Applicant'sentitlement for anaward for attorneys' fees and expenses under the EAJAin light of the court's decision.On 20 October 1986 I issued an order denying theGeneral Counsel's 29 March 1984 motion to dismiss andsetting thetimeforfilingof the General Counsel'sanswer to the application and for the receipt of any re-sponse by the Applicant. On 24 November 1986, theGeneral Counsel filed its answer to the application foraward under EAJA and memorandum in support and, on9 December 1986, the Applicant filed a response.Based on all the above and the record of the backpayhearing, I make the followingFINDINGS AND CONCLUSIONS1.ISSUES NOT NOW IN DISPUTEAs a result of the pleadings, the court of appeal's deci-sion in this matter and the parties'statements to theBoard,the following findings and conclusions are notdisputed and are found to be true.A. The Applicant Meets the Board's Standard forEligibility to Apply for an EAJA AwardThe United States Court of Appeals for the Ninth Cir-cuit decided, supra, that the Applicant met the net worthrequirementsof the EAJA and isan eligible applicant.Therefore, I find that the applicant is eligiblepursuant toSection 102.143(c)(5) of theBoard'sRules and Regula-tionssto seek such an award.4 271 NLRB 1171 (1984)'American Pacific Concrete Pipe Co v NLRB,788 F 2d 586 (9th Cir1986)6 Sec 102 143(c)(5) defines applicants eligible to receive awards as"any other partnership,corporation, association,public or private orgam-zaitonwith a net worth of not more than $5,000,000 and not more than500 employees" This $5 million limit was raised in the 1985 amendmentsto the EAJA (Pub L 99-80, 99 Stat 183 (1985)), to $7 million Thecourt's decision in this matter,however, determined that the originalamount was appropriate for testing eligibility in the instant case 140DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDB. A BackpayProceedingIs an AdversaryAdjudicationWithin the Meaningof the EAJAThe EAJA providesfor fees incurred during an adver-sary adjudication.The Board'sRules and Regulations,Section 102.143(a) defines the term"adversary adjudica-tion"as including backpay proceedings.Accordingly,the applicant is eligible to seek appropriate fees and ex-penses incurred during the litigation of thebackpay pro-ceeding.C. The Applicant's ApplicationWas Timely FiledAlthough there was some initial dispute concerningthe dates on which certain events occurred,it is clearand I find:(1) that the General Counsel withdrew theWomack allegation from the backpay specification on 31January 1984, and (2)the Applicant filed the instant ap-plicationwith the Board on 1 March 1984.The Board'sstandard for filing an application is set forth in Section102.148 of theBoard'sRules and Regulations and re-quires a filing within 30 days of the operative eventending the proceeding.The General Counsel does notdispute,and I find,thatRespondent's application wastimely filed.D. The Applicant Was a Prevailing Party inConnection with a Discrete Portionof the BackpayProceedingAs a result of the General Counsel'smotion to with-draw the Womack allegation from the backpay specifica-tion and my approval of that motion,therewas noformal finding that the General Counsel's claims as toWomack were without merit.Therecan be no doubt,however,that,on the withdrawalof theallegation, theApplicant was in the identical situation as if it had pre-vailed on this issue after full litigation.Where a govern-ment agency withdraws or changes its position after initi-ating an action, it is clear the applicant must be viewedas if it had prevailed in the litigation.The Board soholds.ShrewsburyMotors,281NLRB 486 (1986). Thereisno dispute that the Womack allegations constitute adiscrete portion of the backpay proceeding as required inthe Board'sRules and Regulations Section 102.143(b).Accordingly,and without dispute by the General Coun-sel, I find thatthe Applicantwas a prevailingparty withrespect to the Womack allegations.II.DISPUTED ISSUESThe issues in dispute at this stage of the proceedingmay be divided into three categories. First,the GeneralCounsel makes various threshold attacks on the sufficien-cy of the application and its supporting documentation,which were opposed by the Applicant.Second,the par-ties strongly differ over the question of whether theGeneral Counsel was "substantially justified"in includ-ingWomack in the backpay specification. Finally,assum-ing the substantial justification issue is decided in favorof the Applicant,the parties dispute what portions of theApplicant's claim should be included in an award. It isappropriate to consider these issues separately.A. The General Counsel's ThresholdArguments1.The deferral issueThe General Counsel argues that resolution of the in-stantmatter should be deferred until the remaining por-tions of the backpay specification now before the Boardare covered by a "final Order of the Board."A similarmotion from the General Counsel was denied withBoard approval in the initial decision in this matter.' TheGeneral Counsel made a similar motion to the Board initsstatement of position on remand after which theBoard remanded the matter for further proceedings with-out comment.Under all thecircumstances,I can see noreason why the circumstances supporting the earlier re-fusal to defer this case have changed.Accordingly, Ideny the General Counsel'smotion to defer this case.2.TheGeneral Counsel's allegation that theApplicant failed to properly serve all partiesThe Board'sRules and Regulations,Section 102.148(a)states in part:The application shall be served on the Regional Di-rector and all parties to the adversary adjudicationin the same manner as other pleadings in that pro-ceeding... .The General Counsel correctly asserts that there is noevidence that the application or the amended applicationwas served by the Applicant on the Charging Party inthe original unfair labor practice case or its attorney.The Applicant made the following statement in its re-sponse to the General Counsel's statement of position tothe Board:The Charging Party"Union and its attorney"may have been parties to the charge(backpay speci-fication) but when Mr.Womack dismissed voluntar-ily on January 31, 1984 with theplacetof the Gen-eral Counsel,and of the Administrative Law Judge,and the only matter remaining before the ALJ wasthe application for fees(notdirected against thecharging Union)your applicant's counsel is at a lossto determine why the Charging Union or its attor-ney are still"parties" through the "adversary adju-dication."The Applicantrenewed its argumentthat such servicewas unnecessary in its responseto the answer.It is clearthat the General Counsel is correctthat theRules and Regulationsrequire serviceon all parties tothe adversary proceeding. The clarity of therule bindsme irrespectiveof the Applicant's questioningof the un-derlying rationaleof the rule.It is a separate matter,however,to determine the consequencesof the lack ofservice atthis stageof the proceedingafter substantiallitigationboth before the Boardand thecourt. Given thecurrentstatus of the case,I find thatthe earlierserviceomissions are not fatalto the Applicant'sclaim and,7 271 NLRB 1171 (1984) AMERICAN PACIFIC CONCRETE PIPE COtherefore, the General Counsel's motion to dismiss theapplication based on failure of service is demed.83.The General Counsel's attack on the Applicant'sdocumentation ..The General Counsel attacks the specificity of the Ap-plicant's documentation of its fees and expenses. The Ap-plicant notes the General Counsel's attack is essentiallyde minimis I do not find that the Applicant's documen-tation of fees and expenses is so inadequate as to requireeither a dismissal of the application or an order udderRule 102 147(h) of the Board's Rules and Regulations forother substantiation.B.Was the General Counsel "Substantially Justified"in Including Womack in the Backpay Specificationand not Withdrawing the Womack Allegation UntilMidhearing on 31 January 1984In order to consider whether the General Counsel was"substantially justified" in includingWomack in thebackpay specification and in not withdrawing the claimuntil 31 January 1984,it isnecessary to consider: (1) theBoard's procedures and substantive law concerning back-pay specifications, (2) the actual actions and knowledgeof the General Counsel during the backpaylitigation inthe instant matter, and (3) the decisional law applyingthe EAJA to Board procedures.1.Backpay specifications generallyThe Board litigates unfair labor practices in a two-stepprocedure. Generally,allegationsof wrongdoing are liti-gated in aninitialor unfair labor practice stage. Thereaf-ter, if a respondent has been found to have committedunfair labor practices and has been ordered to remedythose unfair labor practices by the Board and/or aUnited States court of appeals and, if a dispute arisesoverwhether compliance with that order has beenachieved, the Board utilizes a second-step or compliancestageWhere,in an initialunfair labor practice proceed-ing, a respondent has been found to have wrongfully dis-charged an individual and has been ordered to reinstatethat individual and to make him or her whole for lossessuffered and, if a dispute arises concerning the amount ofmoney necessary to make such an individual whole, thecompliance stage is initiated through the use of a back-pay specification.A backpay specification normally al-leges the period of time an individual was deprived ofemployment, the gross amount of wages and other bene-fits that individual would have accrued had his or heremployment not been terminated, and admits interimearningsor other events relevant to the individual,which would reduce theamountclaimed. There is a sub-stantialbody of law dealing with backpay specificationsand the burdens of proof assigned to respondent and theGeneral Counsel. Generally, the burden of proof lieswith the General Counsel in establishing elements of8 i also note that the Charging Party in the unfair labor practice casedid not make an appearance through counsel or otherwise in the backpayspecification litigationThus a question exists whether the ChargingParty was in fact a "party" to the backpay specification within the mean-ing of the rule141gross backpay and, equally generally, the burden ofproof falls to a respondent to show that there should bedeductions from gross backpay.92.The Womack allegations' °The General Counsel's backpay specification allegedWomack as a discriminatee named in the unfair laborpractice case and entitled to backpay for the period 28January 1981 to 30 September 1982 No interimearningswere admitted in the backpay specification and at notime duringthe backpay period was Womack concededby the General Counsel to have been out of the jobmarket or unable to work. The Applicant's answer to thebackpay specification denied generally all allegations ofthe backpay specification pertaining to Womack but spe-cificallyalleged thatWomack's "physicaland mentalcondition"made it impossible for him to work duringthe backpay period.InOctober 1983, before the hearing on the backpayspecificationwas held, the Applicant sought from theRegionalDirector subpoenas to conduct prehearingdepositions of Womack and others to obtain evidence insupport of its affirmative defenses. The Regional Direc-tor denied the subpoena application and the Applicantsued the Regional Director in United States DistrictCourt for the Central District of California (Case 83-6481 (EMT) PX) seeking an order compelling discoveryor an order restraining the Board from proceeding withthe backpay hearing until discovery could be accom-plished.This suit was not successful and, after a post-ponement, the Board's backpay specification hearingopened on 13 December 1983 without the Applicanthaving obtained pretrial discovery.On the opening day of trial on 13 December 1983 tes-timony was heard from the General Counsel's compli-ance officer concerning how the backpay specificationwas prepared. The Applicant moved for and was granteda postponement of the hearing until 31 January 1984 toobtain subpoenaed evidence and prepare its defenses Onthe second day of trial, 31 January 1984, the Applicantsought an additional postponement in order to obtaindocuments relevant to the Womack matter. This post-ponement was rendered unnecessary when the GeneralCounsel withdrew the Womack allegationsinmidtrialthat day.Evaluating the substantive merits on the basis of therecord before me, I make the following conclusions. TheGeneral Counsel's evidence concerning the gross back-pay formula regarding Womack and the calculation ofhis gross backpay was never under substantial attack i i8 Big Three Industrial Gas,263 NLRB 1189 (1982)10 The Womack allegations were withdrawn without an evidentiaryrecord on the merits or a statement by the parties of the reasons for thewithdrawal of the allegations from the backpay litigation The followingrecital of the motivations and actions taken in the backpay litigation arebased on the statements of the parties contained in the filings in theEAJA portion of the case11The Applicant in its various statements of position never challengedthe gross backpay allegations Indeed, its general denials in its answermay have been inadequate as a matter of law to put the allegations intocontest 142DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand was sufficient to carry the General Counsel's burdenof proof.With respect to the Applicant's affirmative de-fense of Womack's disability, I find there was never adifference of legal interpretation rather there was onesolely of fact If Womack had been disabled and unabletowork, all parties agreed he would take nothing underthe specificationThe Applicant's position at all relevanttimes was that Womack was disabled during the entirebackpay period. The General Counsel apparently be-lieved until the specification was withdrawn that therewas insufficient evidence to accept the Applicant's argu-ments until the matter had been fully litigatedOn 31January 1984 the General Counsel determined it was ap-propriate to withdraw the Womack allegations in theface of this defense.3.The General Counsel's knowledge of theApplicant's disability defenseThe substantial justification, if any, of the GeneralCounsel's proceeding in the face of the Applicant's dis-ability defense is the heart of the instant case. It is appro-priate to consider what the Government knew and whenitknew it 12a.Womack's report to the General CounselInitially theGeneral Counsel obtained backpay infor-mation from the discriminateesincludingWomack. Thisinformationwas obtainedon anongoingbasisthrough-out the unfair labor practicelitigation.Womack told theGeneral Counsel he had been employed as a truckdnverby the ApplicantuntilMarch 1979 when he was injuredon the job. Womack reported that his doctor, Dr Free-dle, told him he could not go "back to driving a truck atthistime."Womack drew workman's compensation for ayear, after that he received a payment from the Appli-cant's insurancecarrier.Womack reportedthat some 18months after his injury he began receiving temporarysocial security payments.Womack recalled being toldthe payments were temporary and recalled applying fortemporary disability.His papers however had been de-stroyed in a February 1981 garage fire.Womack told the General Counsel's agentsthat in Jan-uary 1981, Dr. Freedle told him to "look for somethingto do" and that the doctor was consideringreleasinghim.Dr. Freedle did not tell Womack what work toseek and didnot tell himhe could not return to truck-driving work. Dr. Freedle released Womack to work aweek later,signing aslip soindicating.Womack claimedthis release was later destroyed in the fire in his garage.He immediatelybegan looking for truckdriving employ-ment andcontinued his search through 1981continuingin 1982 with two interruptions of a "couple of months"each.Womack did not find employment.Womack reportedthat in June1983 the Applicant of-fered himreinstatementand also sought health informa-tion.Womack called Dr. Freedle's office and asked for acopy of his 1981 release. He was told it would take afew days. A few days later Womack went to the doc-tor's office and was given a release dated 28 June 1983signed by Dr. Freedle that declared Womack able toreturn to work as of 28 January 1981.13 This release wasgiven to the General Counsel. Womack further told theGeneral Counsel's agents that after his 1981 release hebelieved he could return to driving and that Dr Freedletold him nothing to the contraryb.The General Counsel's prebackpay specificationexchange of information with the ApplicantIt is clear that by 2 September 1983, Counsel for theApplicant Carlos Bea, had informed the Board's Region-al complianceagent,James Middleton, of the Applicant'sdisabilitydefense concerningWomack. Middleton byletter dated that day informed Bea that, if the Applicantsupplied "conclusive evidence" thatWomack or otherswere ineligible for backpay, the backpay specificationconcerning them would be amendedOn 15 September 1983 Bea wrote MiddletonarguingthatWomack had been unemployable throughout thebackpay period and attaching as evidence a report byDr. Freedle dated 25 February 1982 to the Applicant'sinsurance carrier. 14 This report indicates Dr. Freedle ex-amined Womack both before and on 28 January and thatat all times since his accident Womack had not beenphysically able to work.c.Postbackpay specification developmentsThe Regional Director issued the backpay specifica-tion on 23 September 1983 including the Womackallega-tions.Thereisnoevidence that the General Counsel'sagents received additional information on the Womackclaim until the opening day of trial on 13 December1983On that date, in support of the Applicant's motionfor a postponement of the trial of Womack's claims,counsel for the Applicant asserted that, pursuant to sub-poena, the Applicant had received records that indicatedthatWomack, in addition to receiving disability pay-ments from the Applicant's insurance carrier, had fileddisability claims with four other insurance carriers. Fur-ther counsel for the Applicant represented that therecords indicated that Womack had applied to social se-curity for some type of disability and had obtained adoctor's certificate in support thereof.No evidence was taken on the Womack disability de-fense that day and the trial was adjourned until 31 Janu-ary 1984. There is no evidence that the General Counselsought or obtained additional information on the issue orchanged its position until the second day of trial.On 31 January 1984 at theopeningof the hearing theApplicant sought a further postponement in order toobtainWomack's social security file, which counsel for12While there was initial dispute regarding certain facts, the GeneralCounsel's answer and the Applicant's responseare not at essentialdiffer-ence concerning the relevant factsWhile the Applicant points out theGeneral Counsel did not obtain Wornacks' affidavit which it submittedwith its answer until the instant Application had been filed, the Applicantdid not otherwise contest the factual assertions contained thereinl a The release was on a medical office letterhead and was apparentlysigned by another on behalf of Dr Freedle as the parentheticalinitials"(ss)" appeared under thesignature" This report, like the release described supra,was on medical letter-head and bore the same handwrittensignaturefollowed bythe same par-enthetical "(ss) " AMERICANPACIFICCONCRETE PIPE COtheApplicant indicated he believed would show thatWomack had sought and obtained social security disabil-ity benefits whose benefits would have been predicatedon a finding that,Womack was unable to work at anygainful employment.Evidence was taken only on por-tionsof the backpay specification independent ofWomack and,following an afternoon recess,the GeneralCounsel withdrew all claims regarding to Womack.4.The contention of the partiesThe General Counsel's position on its substantial justi-fication for includingWomack in the backpay specifica-tion is stated in its memorandum in support of answer toapplication for award of attorneys'fees and expenses.The General Counsel initially asserts:In backpay proceedings it is well settled that theGeneral Counsel has the burden of proving grossbackpay and that the Respondent has the burden ofestablishing facts which would negate the existenceof backpay liability or which would mitigate that li-ability.M Restaurants,Inc.d/b/a The Mandarin,238NLRB 1575 (1978);Big 3 Industrial Gas &Equipment Co.,263 NLRB 1189 (1982).In the instant matter Mr. Womack's eligibility toreceive backpay,based upon his fitness to functionas a truckdriver, was at issue.Respondent contend-ed that Mr Womack was totally disabled and there-fore ineligible for backpay. Respondent,throughCounsel,submitted a medical report from a Dr.Ernest M. Freedle which proported to establish Mr.Womack's total disability[footnote omitted].However,conflicting evidencewas submittedthatMr. Womack had been released by his physicantowork,and that Mr. Womack had looked for in-terim employment[citations to evidence omitted].Where,as here, there is a genuine issue as towhich evidence should be credited,thematter iscustomarily placed,and herein the General Counselwas substantially justified in initially placing, thatissue before the Administrative Law Judge,ratherthan resolving that issue administratively.For theGeneral Counsel to have done otherwise wouldhave undercut the division of functions between theGeneral Counsel and the Board and would be in-consistentwith the fair and just administration ofthe National Labor Relations Act.While Respondent may contend that the evidencesubmitted in regard to Mr.Womack was conclu-sive,itwas in fact one doctor's opinion as to Wo-mack's condition.Therefore,itwas not unreason-able for General Counsel to name Womack in theBackpay Specification even considering Respond-ent's submission and particularly as General Counselhad contrary evidence.While there can be disagree-ment as weight given the respective submissions, itis just such disagreement which makes appropriateconsideration of the evidence by a trier of fact inthis case the administrative law judge.An evaluation of evidence submitted,in this cir-cumstance,isan ongoing process. The fact that atsome point,based on such a reevaluation, the Gen-14.3eralCounselmay alter positions previous taken,does not mean that the position taken was unreason-able.Herein,as there was conflicting evidence, itwas not unreasonable for the General Counsel toproceed cautiously as there was a good deal atstake,i.e.,theAgency's statutory responsibility tothe public in remedying the judged unfair laborpractices inMr.Womack's entitlement to backpay.Further,as the burden of proof regarding litigationof backpay liability is upon Respondent,itwas notunreasonable for General Counsel to evaluate itsposition based upon that premise and to make theinitial decision to include Mr.Womack in the back-pay proceedings.While General Counsel did move on January 31,1984 to withdraw Mr. Womack from the backpayproceedings,underlying this application,GeneralCounsel was substantially justified in naming Mr.Womack and proceeding on that aspect of the caseuntil that time.The Applicant's reply to the General Counsel's answercontains the Applicant'smost refined position regardingthe substantial justification issue. Relying on the factualbackground described,supra,the Applicant asserts that itearly provided evidence of Womack'sdisability in theform of Dr. Freedle's report but that the General Coun-sel took several unjustifiable positions respecting the evi-dence.First,the General Counsel refused to make anyinvestigation to determine which of Dr. Freedle's seem-ingly contradictory documents was correct.Second, theGeneral Counsel declined to allow prehearing deposi-tions by the Applicant that would have allowed the Ap-plicant to depose Dr. Freedle Third, the General Coun-sel opposed the Applicant's action in U.S. district courtthatwould have allowed pretrial depositions of Dr.Freedle and others relevant to the Womack claim.In summary,the Applicant asserts:This is not the case of a General Counsel "sur-prised"at the hearing with a report which showsphysical disability by the alleged discriminatee inthe period of the claimed backpay specification.This is a case of conscious,determined refusal to in-vestigate proffered evidence,resulting in a "we'llsee you in court"attitudewhich the Courts havedenounced as "bad faith."5.Analysis and conclusions regarding substantialjustificationThe Applicant's argument in the instant case is implic-itly twofold.First is the argument that the GeneralCounsel,on the basis of the evidence before it, was notsubstantially justified in pursuing theWomack allega-tions.Second is the argument that,had the GeneralCounsel only investigated the Applicant's defense or ac-quiesced in the Applicant'sattempts to investigatethrough prehearing depositions,the necessary evidencewould have been uncovered,which would have conclu-sively demonstrated that the Womack claim was withoutmerit.Because the General Counsel wrongfully failed todo either,argues the Applicant,itmust be held to have 144DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDknown what would have been uncovered. Those factsfully support a finding that the General Counsel was notsubstantially justified in pursuing theWomack allega-tions.Finally, theApplicant argues that the GeneralCounsel's hindrance of the Applicant's attempts to obtainpretrial discovery also justifies a finding of no substantialjustification.Each argument raises separate issues that are best ad-dressed separately.a.Was the General Counsel substantially justified inissuingand maintaining the Womack allegations basedon the information actually before it?(1) The decisional law with respect to substantialjustification in disputed factsituationsThe Board had recently reiterated its view of the Gen-eral Counsel's substantialjustification for maintaining ac-tionsbased on conflicting evidence, which is ultimatelyresolved against the General Counsel InNational FireProtection,281NLRB 624 (1986), the Board found itproper for the General Counsel tomaintain an actionwhere credibility conflicts could not be resolved admin-istratively through documentary evidence because Boardpractice requires that such credibility issues be resolvedat a hearingbefore anadministrativelaw judge.(2) Findings regarding the General Counsel'ssubstantial justification given the evidence before itBecause the evidence known to the General Counselvaried over time, three separate dates must be consideredin evaluating the General Counsel's substantial justifica-tion.(a) The General Counsel's substantialjustification forissuing thebackpay specification on 23 September1983On 23 September 1983 the General Counsel had re-ceived Dr. Freedle's report" s which, if credited, clearlyindicatedWomack was totally disabled at least throughthe date of the report, 25 February 1982. It also had Wo-mack's assertions that Dr. Freedle had certified his abili-ty to return to work in January 1981 and Womack'sstatements that he had in fact sought such employment.Womack's assertions were importantly corroborated byDr. Freedle's signed certification dated 23 June 1983which asserted on its face that Womack had been eligibleto return to work as of 28 January 1981.Faced with this conflicting documentary evidence theGeneral Counsel issued a backpay specification assertingWomack was eligible for backpay as of 28 January 1981.Given the Board's holding inNational Fire Protection,supra, it cannot be found that the General Counsel wasnot substantially justified in placing the disputed evi-dence, i.e, the conflicting documents attributed to Dr.Freedle and Womack's assertions, before an administra-tive law judge for resolution Accordingly, I find that asof 23 September 1983 the General Counsel was substan-tially justified in issuing the backpay specification withtheWomack allegations.(b) The General Counsel's substantial justification onand after 13 December 1983On 13 December 1983, in open court, counsel for theApplicant asserted it had obtained documentary evidenceshowing that Womack had made multiple claims for dis-ability.Does this additional information make the Gener-alCounsel's continuing prosecution of theWomackclaim no longer substantially justified?Considering the evidence Womack had supplied earlierto the General Counsel, see discussion, supra, that hisdisability claims were temporary, I do not believe the 13December assertions of counsel for Applicant renderedthe General Counsel's claim unjustifiable given the con-tinuing factual conflicts.Nor do I believe counsel forApplicant considered this evidence conclusive.Immedi-ately after making these assertions at the opening of thetrial,Counsel for Applicant pressed his motion for apostponement to allow additionaltimeto subpoena addi-tional evidence. Counsel Bea statedIwant to go get the records of those insurancecompanies to show-toseewhat declarations[Womack] made to them regarding his physicalcondition and whether he was able to work as atruckdriveror not.I'm not in a position to do thathere at the present time without applying for depo-sitions. .But, that is,onWomack'scase, Isimply am not readyto proceedwith him and Ineed a continuance to take some depositions ofthose custodians to find out what he said to themabout his physical condition. [Tr. 15]For the same reason that counsel for the Applicant felthe needed time to obtain more evidence, i.e, that thematter was not conclusively resolved by the evidence onhand,16 I find the General Counsel, too, was entitled tomaintain its position unless and until documentary evi-dence could be obtained that would show that Womack'srepresentations andDr. Freedle's release were incor-rect 17Accordingly, I find that the General Counsel was sub-stantially justified in maintaining theWomack allegationsthrough the conclusion of the day's hearing on 13 De-cember 1983.15 This report would have been mailed on Thursday, 15 September1983 and received on or about Monday, 19 September 1983 Before itsreceipt the General Counsel had no documentary evidence tending tosupport the Applicant's defense Thus, the General Counsel was clearlyjustified inmaintainingitsposition regardingWomackat least until re-ceipt of the report However, because I find elsewhere in this decisionthat prebackpay specification fees and expenses are not recoverable, it isnot necessary to consider the General Counsel's justification or lackthereof at any time prior to the issuance of the backpay specification on23 September 1983ieMr Middleton's testimony on 13 December 1983 makes it clear theApplicant had by that time been provided a copy of the Dr Freedle's 28June 1983 release" The apparent belief of counsel for the Applicant that his evidencewas not conclusive on the issue is not independently relevant to the issueof the General Counsel's substantial justificationThe statements of coun-sel for the Applicant regarding the inconclusiveness of the evidence onhand made in the presence of counsel for the General Counsel is a factorto be considered in deciding the issue AMERICAN PACIFIC CONCRETE PIPE CO.(c) The General Counsel's substantial justificationfrom 13 December 1983 through withdrawal of theallegation on 31 January 1984The only new information obtained by the GeneralCounsel after the close of the hearing on 13 December,at least as is evident on this record,was the assertion bycounsel for the Applicant on the opening of the secondday of hearings on 31 January 1986 that additional timewas necessary to obtain Womack's social security file,which counsel for the Applicant hoped would containclaims of permanent disability by Womack. i 8Given Womack's assertion to the General Counsel thathis only claims with social security were for temporarydisability,Ido not find this information modifies my ear-lier analysis,nor do I find the General Counsel's changeof position on the afternoon of 31 January 1984 whenshe withdrew the Womack claims undermines these find-ings.As the General Counsel argues on brief,subsequentreevaluation of an earlier position does not render theearlier position unjustified.Accordingly,Ifind the Gen-eral Counsel'smaintenance of the Womack assertion sub-stantially justified until its withdrawal.(b)Wasthe GeneralCounsel substantially justified inproceeding to trial withoutfurther investigation of theApplicant's defense?Ihave found that the conflictingreports ofDr. Free-die-each apparently in the same handwritingjustifiedthe General Counsel takingtheWomackallegation to ahearing.Ialsoaccept theApplicant's assertion that, ifthe GeneralCounsel had contacted Dr. Freedle, the con-flict could have been resolved So, too,I find that if theGeneral Counselhad obtainedWomack's complete socialsecurity file, the evidentiary conflict would have been re-solved.May the GeneralCounsel relywith impunity on con-flicting evidence as justification for maintaining an adver-sary action when a simple investigationwould have re-solved the conflicting evidence in favorof the Appli-cant?Without asserting the proposition more broadly, Ibelieve that where the disputed evidence concerns an af-firmative defense in a backpay proceeding in which theburden of proof is onthe Applicant, the General Counselisunder no obligation to investigate further I also be-lieve there is clear Board precedent for such a finding.A backpayproceeding does not involve findings ofwrongdoing.Rather,it liquidates or renders specific anorder previously issued and determines compliance withthat order.Generally,respondents are obligated as part18 The Applicant introduced into evidence on 31 January in support ofitsmotion for further continuance an affidavit of Cocounsel Richardsonwhich contained,inter aha, the following assertionDocuments and record(above described)which AMPAChas sub-poenaed but which will not be available at the hearing on January31, 1984,are necessary for the proper presentationof AMPAC'scaseAMPAC cannot meet its burden concerningthe ability ofalleged dlscnmmatee Womack to work nor effectively cross-examinethese alleged dlscriminatees concerning these matters in the absenceof these records145of the original order to participate in the investigativeportion of the compliance stage. i 9As noted,supra,the burden of proof regarding mitiga-tion of backpay.including issues of disability,is explicitlyon respondents.Paragraph10737.2 of theNational LaborRelationsBoard'sCasehandlingManual,PartThree,Compliance Proceedings,makes it clear that with respectto these matters, while the General Counsel may makeevidence available to Respondent and admit adversefacts,it isnot the General Counsel's policyto assume re-spondent's burden of proof and attempt to establishthat there are no factsinmitigation . . . .The Board has explicitly recognized and approved thispractice in an EAJA case,Phil Smidt&Son,276 NLRB1157 (1985)In that case the Board found the GeneralCounsel substantiallyjustified in issuing and litigating abackpay specification in which the General Counsel didnot prevail on the issue of interim earnings-which likedisability is an area where respondent bears the burdenof proof. The Board approved the following language ofthe administrative law judge, 276 NLRB at 1158:That does not mean that Applicant is entitled tosome portion of his fees and expenses[under theEqual Access to JusticeAct].Thefinding of anunfair labor practice is "presumptive proof thatsomebackpay is owed."Mastro Plastics Corp,354F.2d 170, 178 (2d Cir. 1965), cert. denied 384 US972 (1966). The General Counsel bears the burdenof proving the applicable backpay period and an ap-propriate formula for computing backpay.It is theRespondent which bears the burden to prove inter-im earnings.NLRB v.Brown & Root,311 F 2d 447,454 (8th Cir. 1963);DeLorean Cadillac,231NLRB329 (1977),enfd.in relevant part 614 F.2d 554 (6thCir. 1980);NLRB v. Izzi,395 F.2d 241, 244 (1st Cir.1968);NLRB v. McCann Steel Co,570 F.2d 652,655 (6th Cir 1978);NLRB v. MercyPeninsula Am-bulanceService,589 F.2d 1014, 1017 (9th Cir. 1979).Thus, Applicant'sprinciple contention that [thebackpay claimant's] interim earnings were not ana-lyzed with the care and scrutiny that the Applicantapplied has no merit.Itmay have been incumbentupon the General Counsel in a backpay proceedingto go forward with testimony from [backpay claim-ant] as to her interim earnings,but the ultimateburden of proof on this subject must be on Appli-cant.NLRBv.Izzi,supra.Applicant was not takenadvantage of by the institution of the complianceproceeding.Rather,itcaused the proceeding to beinstituted by its unlawful discharge of [the backpayclaimant].The General Counsel,having determined19 The Board's original Order in the instant case,with court approval,directed the Applicant toPreserve and, on request,make available to the Board or its agent,for examining and copying, all payroll records,social security pay-ment records,timecards, personnel records,and reports, and allother records necessary to analyze the amount of backpay due underthe terms of this Order [262 NLRB 1223, 1238(1982)] 146DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat [backpay claimant]was not in Applicant'semploy for five quarters, was justifiedin issuing thebackpay specification.Given all the above, I am ratified that in the particularand quite narrowsituationpresented here, the GeneralCounsel did not act improperly in considering both theevidence submitted by the backpay claimant and the Ap-plicant but not furtherinvestigatingthe disability issue.In these circumstances the General Counsel could prop-erly place the matter before an administrative law judgec. Are the refusal of the Regional Director to allowpretrial depositions and/or the General Counsel'sopposition to the Applicant's U.S. district court actionseeking to compel discovery relevant to theinstantcase?I agree with the Applicant's assertion that, had the Re-gional Director allowed preheanng discovery or had theGeneral Counsel not opposed the Applicant's attempt tocompel such discovery in U.S. district court, theWomack allegations would most probably have been re-solved in the Applicant's favor before the commence-mentof trial. I further find these facts irrelevant to theinstant proceeding and find that they do not support theApplicant's claim that the General Counsel was not sub-stantially justified regarding the Womackallegations.Imake this finding because no substantial contention ismade, nor does the evidence show, any error by the Re-gionalDirector or the U.S. district court in refusing toallow pretrial depositions. The National Labor RelationsAct and the Board's Rules and Regulations place the is-suance of orders requiring pretrial depositions within thediscretion of the Regional Director. See, e.g., Board'sRules and Regulations, Section 102.30. Insofar as therecord reflects, the sole basis offered by the Applicantfor seeking pretrial rather than trial discovery was speedand asserted convenience. These are not grounds suffi-cient to require depositions as a matter of right.20To penalize the General Counsel-even in an EAJAproceeding-for the failure to allow prehearing deposi-tions,would however indirectly, undermine the currentpolicy of the Agency, buttressed by its Rules and Regu-lations and case law, of placing such orders entirelywithin the discretion of the Regional Director. AbsentBoard direction in such an important area-and the Ap-plicant cites no authority-I will not make such a hold-ing. If limiting such discretion is appropriate it should bedone directly not indirectly after the fact in an EAJAaction.Accordingly, I find the denial of pretrial depositionsirrelevant to the issue of substantial justification. For thesame reason, if the original action of the Regional Direc-torwas not inappropriate, it was not inappropriate forthe General Counsel to oppose the Federal district courtsuit attacking the Regional director's exercise of discre-tion. 2 120 All requests for depositions and related postponements made to thetrial judge by the Applicant were granted21The issue of the compensability of time spent in the U S districtcourtproceeding is discussed, infrad. Summary and conclusions on substantialjustificationIhave found that, at all relevant times, there was suffi-cient conflicting evidence on the issue of Womack's dis-ability to substantially justify theGeneralCounsel'smaintenance of its allegations regarding Womack. I havefurther found no obligation on the General Counsel tomake further investigation to resolve the conflicting evi-dence before it regarding Womack's disability. Finally, Ihave found the Regional Director's denial of pretrialdepositions and the General Counsel's opposition to theApplicant's U.S. Federal court lawsuit irrelevant to theissue of the General Counsel's substantial justification inmaintaining the Womack action.C. Conditional Findings on Arguments Concerning theAmount of the AwardHaving determined the General Counsel was substan-tially justifiedin issuing and maintainingthe backpayspecification allegation regardingWomack at all relevanttimes, it is unnecessary to resolve further arguments withrespect to the Applicant'sclaim.Resolution of thismatter, however, has been substantially delayed and, inmy view, it is incumbent on me to avoid if at all possiblea new remand with all the associated delays if reviewingauthority should differ about my determination concern-ing the issue of substantial justification. Accordingly, inthe unusual situation where this decision issues on aremand from the court of appeals, I believe it is appro-priate to deal with other arguments made by the parties,even if only in a conditionalsense,in order tomaximizethe likelihood of resolving this case without a secondremand should reviewing authority differ from my find-ings above. Accordingly, I make the following condi-tional findings on the assumption that reviewing author-ity has found that the General Counsel was not substan-tially justified in theWomack matter and that an awardshould issue.1The compensability of fees or expenses incurredbefore issuance of the backpay specificationThe backpay specification underlying the instantmatter issued on 23 September 1983. I have found thatthe General Counsel did not have evidence, beyond theApplicant's bare assertion, thatWomack had a disabilitysufficient to deny him all recovery during the backpayperiod until the receipt of the Applicant's 15 September1983 letter and attached doctor's report. It may be fairlyargued that even if that report was sufficient evidence tocharge the General Counsel with the duty to omitWomack from the backpay specification, the GeneralCounsel's duty to act would not have occurred instantlyupon the receipt of the letter dated 15 September andthat it would be reasonableto assumethat the GeneralCounsel, under any interpretation of the facts, would notbe charged with having acted without justification untilafter 23 September 1983, a time sufficient to have re-ceived and considered the submitted evidence. Settingaside these questions of fact however and working onthe assumption that reviewing authority may entirely AMERICAN PACIFIC CONCRETE PIPE COreject this factual analysis, the General Counsel makes anindependent argument that as a matter of law no appli-cant is entitled to fees and expenses incurred prior to theissuance of the formal documents initiating the adversaryprocedure, in this case the backpay specification.The Board's Rules and Regulations Section 102.144states in part:An eligible applicant may receive an award for feesand expenses incurred in connection with an adver-sary adjudication ....The General Counsel argues that the cited "in connec-tion with"limitationis grounded in the principle that theEAJA is designed to recompenselitigantsfor defendingagainst discretionary actions by the Government whichare not substantially justified. Since both the investiga-tion of an unfair labor practice charge and the compli-ance investigation following a Board order or Courtdecree are not discretionary actions by the Agency butare rather required under the Act, the General Counselargues that the Equal Access to Justice Act does notapply to those nondiscretionary procedures. The GeneralCounsel further notes that the Board's original Order,quoted supra, required Respondent, the Applicant here,to preserve records and cooperate in the compliance in-vestigation necessary to liquidate backpay. Therefore,argues the General Counsel, the Applicant should not becompensated for the investigative or prebackpay specifi-cation stage of the procedures under any circumstancesThe Applicant asserts that even before the issuance ofthe United States Court of Appeals order enforcing theBoard's Order, it was clear to the Applicant that theGovernment was proceeding with the backpay specifica-tion and, as a consequence, the Applicant's efforts duringthe prebackpay specification period were part of its de-fense of the allegations and thus should be fully compen-sated.No party cited Board authority on the question. TheBoard inPhil Smidt & Son,276 NLRB 1157 (1985), ap-proved the decision of an administrative law judge, in-cluding the following footnote (Id. fn. 4 at 1158):However, it appears firmly established that, untilissuanceof a complaintin an unfairlabor practiceproceeding, no previous incurred expenses may beawarded in the EAJA application.Carthage & SheetMetal Heating Co,Similarly, until the issuance of abackpay specification, here May 11, 1984, no feesand expenses may be awarded.InEvergreen Lumber Co.,278NLRB 656 (1986), theBoard approved the decision of an administrative lawjudge who awarded an applicant only postcomplaint feesspecifically denying the compensability of precomplaintfees.See alsoDeBolt Transfer, 271NLRB 299 (1984).Based on these holdings I find the EAJA and theBoard's Rules and Regulations do not allow recompenseof fees and expenses incurred before the issuance of thebackpay specification even were an award otherwise ap-propriate in the instant case.1472.The compensability of fees and expenses incurredduring the litigation of a collateral action in aUnited States district courtIn October 1983, the Applicant filed suit in the UnitedStatesDistrict Court for the Central District of Califor-nia in Case 83-6481 (EMT PX) seeking,inter alia, a tem-porary restraining order postponing the hearing on thebackpay specification until the Applicant could obtain in-formation and records from the backpayclaimants andan order directing the Regional Director to order deposi-tionswhich the Applicant felt was necessary before itcould defend itself in the backpay specification hear-ing.22Although the record is not completely clear onthematter, it appears the Applicant's action in Federaldistrict court was totally unsuccessful.The Applicant seeks fees and expenses in connectionwith the Federal district court action as part of its gener-alclaim.23The General Counsel opposes this claimunder two theories First, the General Counsel arguesthat since the Federal district court action was a judicialproceeding, any application for fees and expensesarisingout of that proceeding must be governed by section504(a)(1) and 2412(b) and (d) of the EAJA and such ap-plicationmust be filed in the appropriate Federal court.The General Counsel cites the Board decision inGraniteStateMinerals,261NLRB 619 - (1982), in which theBoard dismissed an EAJA application seeking fees andexpenses incurredin anenforcement proceeding in thecourt of appeals. As the Applicant points out howeverthatdecisionwas based on the language of sections504(c)(1) and 2312(d)(3) of the EAJA and dealt expresslywith fees and expensesin anenforcement action. TheApplicant argues that the Federal district court actionwas in response to the Regional Director's refusal toissue prehearing subpoenas in the backpay litigation andthat, accordingly, the Federal court suit was in connec-tion with the Board's backpay specification.Second, the General Counsel asserts, correctly, thattheApplicant did not prevail in the Federal districtcourt action and, accordingly, even viewing that actionaswithin the Board's jurisdiction under the EAJA, theApplicant did not prevail and therefore is not entitled tocompensation. The Applicant did not explicitly addressthis argumentThese arguments may be separately addressed.a.The Board's EAJA jurisdiction over a U.S. districtcourt actionThe Equal Access to JusticeAct atsection 504(c)(1)requires that awards for fees and expenses involved incourt review of the underlying decision of an agency ad-versaryadjudicationbemade pursuant to section2412(d)(3) of theEAJA,which provides for court not22 The Applicant had earlier filed with the Regional Director a requestfor issuance of subpoenas, but theRegionalDirector had denied thismotion See discussion, supra23 Becausethe Federal district court action also involved other back-pay claimants who are not part ofthe instantapplication, the Applicantdetermined a proportionate share of the fees and expenses in the Federaldistrict court action and alloted them to the Womackclaim in litigationherein 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDagency jurisdiction. That situation and theGranite StateMineralscircumstances, supra,which rely on this lan-guage, are not present here. Here the agency decision,which was challenged was an intermediate proceduralaction undertaken before the merits of the underlying ad-versary adjudication were addressed.Section 2412 of EAJA which covers judicial jurisdic-tion, clearly puts Federal court actions under Federalcourt jurisdiction unless otherwise specifically providedby statute. I find no suggestion that the language of theEAJA otherwiselimitsthis judicial jurisdiction that Iregard as exclusive unless clearly stated otherwise. Itherefore conclude that agencies, the Board included,have no jurisdiction to consider applications or portionsof applications under EAJA, which seek compensationfor U.S. distnct court litigation.The General Counsel's citedGranite StateMineralscase isdistinguishable and no other case law or legisla-tive history on the issue was cited by the parties. The ad-vantages of one unified consideration of EAJA claimsafter a final decision has been reached in a complicatedlitigation is evident. It is also true that the case law doesnot tend to support the consideration of costs litigationbased on rulings on evidentiary or procedural grounds oron the obtaining of preliminary injunctions where no de-termination has been made on the ultimate merits of thecaseSeeHanrahn v. Hampton,446 U S. 754 (1980);Smith v. University of North Carolina,632 F 2d 316 (4thCir. 1980);Grubbs v. Butz,548 F.2d 973 (D.C. Cir 1976).Cases do exist however awarding interim attorney feesSeeHanrahn v. Hampton,Ibid.;Bradley v. RichmondSchool Board,416 U.S. 699 (1974),Grubbs v. Butz,Ibid.At bottom I am persuaded a Federal court action mustbe considered by the Federal court under the EAJAbased on fundamental notions of the separation ofpowers and the limited expertise of administrative agen-cies.Where the statute is not crystal clear on the ques-tion, I am very reluctant to find agency EAJA jurisdic-tionover Federal court proceedings. Such a findingwould seem to turn the question of expertise on its headI simply do not think any administrative agency has theskills to evaluate an action in the Federal courts Fur-ther, I do not believe Congress intended to create such aright in administrative agencies under the EAJA.Accordingly, I find the U.S. district court action in-volved here outside the jurisdiction of the Board underthe EAJA Therefore, I would exclude all claims for rec-ompense for fees and costs incurred in that litigation.b. Assuming the Board has EAJA jurisdiction over theU.S. district court action herein, should fees and costsfor that litigation be awarded24The General Counsel,arguing inthe alternative, as-serts, if the Board has EAJA jurisdiction over the U.Sdistrict court action, no award should issue because theApplicant did not prevail in that litigation. The Appli-cant asserts: "[T]he time and effort expended [to] try toshow the General Counsel the error of her ways was24 1 am here again attemptingto avoid a remand should reviewing au-thority differ with my previous findings regarding agency EAJA jurisdic-tion over actions in the U S district courtnecessarily incurred as the subsequent development ofevents has proved."Viewing the district court litigation as part and parcelof the entire Womack litigation, all of which, under thisalternative view, is before the Board in an EAJA action,the fact that the Applicant did not prevail in this prelimi-nary portion of the entire Womack litigation does not inand of itself defeat the Applicant's claim. Litigation inthis sense is viewed as a unity If the Applicant has pre-vailed in the final result, as here,it isnot compensatedonly for the intermediate rulings favorable to it. Rather,with a single exception, the entire litigation is consideredin determining an award.The single exception is set forth in the first sentence ofEAJA Section 504(3):The adjudicative officer of the agency mayreduce the amount to be awarded or deny an awardto the extent that the party during the course of theproceedings engaged in conduct which unduly andunreasonably protracted the final resolution of thematter in controversyThis language is carried forward essentially unchangedin Section 102.144(b) of the Board's Rules and Regula-tions.As noted, supra, I have found the Applicant's U.S dis-tnct court action unreasonable. It is clear that it protract-ed the final resolution of the matter in controversy.25This being the case, pursuant to Section 504(3) of theEAJA and Board's Rules and Regulations Section102 144(b), I would deny the Applicant any recompensefor the U.S district court litigation even were it foundsuch litigation were within the jurisdiction of the Boardto evaluate under the EAJA.3.The $75-per-hour fee limitAs part of the Applicant's application, the Applicantasserted the regular billing rate for counsel to the Appli-cant exceeded $75 per hour and further asserted "a Peti-tion is made under Section 102 146, 29 C.F.R. Part 102for adjustment of the $75 limitation to reflect these fees."The General Counsel opposes this request citing severalcases by the Board denying such petitions. The GeneralCounsel further notes that Section 102.146 of the Board'sRules and Regulations as well as the EAJA "both con-template the separate petition to be made to the Boardfor rule making."My research having uncovered no case in which theBoard has modified the $75-per-hour limitation and, fur-ther, not finding it appropriate for an administrative law.judge to initially grant such a petition, I find the petitionis appropriately placed before the Board. I would, there-fore, decline to grant any exception to the $75-per-hourrule.25 The Applicant argues that, had it prevailed, the suit would havespeeded final resolution of the case That statement is irrelevant becauseas a matterof current law the action was without merit and was simplynot reasonably likely to succeed as the final result in U S district courtconfirmed in the event, the backpay specification hearing was postponeddue to the Federal court action AMERICAN PACIFIC CONCRETE PIPE CO149III.SUMMARY AND CONCLUSIONSIhavefound theGeneral Counsel's inclusion of theWomack allegations in thebackpayspecification to havebeen substantially justifiedwithin the meaning of theEAJA and theBoard'sRules and Regulations and deci-sional law.Accordingly,Ihavedenied theApplicant'sapplication in its entirety.In order to avoid a second remand with its attendantdelaysin the event reviewing authorityshould differfrom my findings concerning substantial justification, Ihave taken the admittedly unusual step of making furtheralternativefindingsthat are designed to obviate a secondremand if at all possible.Accordingly,I found that, werethe conductof the General Counselin including theWomack allegation in thebackpayspecificationwithoutsubstantial justification,the Applicant's claims would befurther limited as follows. First,allclaims for time andexpenses occurringbeforethe issuanceof the backpayspecificationwould bedenied Second,all claims and ex-pensesfor thepreparation and litigationof thematter indistrictcourt,asdescribedmore completely supra,would be denied.Third, the $75 perhour limitationwould remainin effectand claimsfor higherhourly rateswould be denied.Given thoseexclusions,assuming againthat the GeneralCounsel's inclusionof the Womack alle-gation inthe backpayspecificationwereto be found notsubstantiallyjustified,Iwould awardfeesand expenseswith thelimitations described above, commencing at thetimethe General Counsel was found to no longer be sub-stantially justifiedinmaintainingtheWomackaction.26RecommendationHaving concluded that the Applicant'sapplication iswithout merit because the General Counsel was substan-tially justified in including theWomack allegation in itsbackpay specification and in maintaining that allegationuntil its withdrawal,I find the Applicant's application forfees should be denied.Accordingly,based on the above,I issue the followingrecommended 2 7ORDERThe application of AmericanPacificConcrete PipeCompany,Inc. for attorneys' fees and expenses under theEAJA is denied.261 make no arithmetic calculationshere for tworeasonsFirst, theamount conditionally awarded depends on the furtherspecification of thedate the General Counsel was first withoutsubstantial jurisdiction to con-tinue theWomack action Second, the General Counsel didnot challengetheApplicant's assertionsof hours workednor the expenses incurredsave as previously discussed,thus liquidation of the award would be es-sentially automatic given the determinationof the dates of the com-mencement of the General Counsel'sinsufficient justification and noremand would be necessaryto produce a fixed dollar award27 If no exceptionsare filed as provided by Sec 102 154 ofthe Board'sRules and Regulations, the findings,conclusions and recommended ordershall as providedin the Board'sRules and Regulations,be adopted by theBoard and all objectionsto them shall be waived forall purposes